DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Claim 4 has been cancelled.
Claims 1-3 and 5-20 are pending.
Applicant’s arguments in the Remarks filed on 11/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al (US 2013/0024895) in view of Yamashita et al (US 2006/0084376).
Regarding claim 1, Yong discloses a method comprising:
while a media playback device is playing back content received on a first channel, sending, by the media playback device to a server, a preview request, wherein the preview request identifies a second channel that is different from the first channel (Figures 2A, 5 and 7-8; ¶ [0051], ¶ [0055] and ¶ [0057]-[0058]);
receiving, by the media playback device from the server, a response to the preview request, wherein the response includes identifying information corresponding to content being provided on the second channel (¶ [0057]-[0058] and ¶ [0062]); and
while the media playback device is playing back the content received on the first channel, providing, by the media playback device for display, at least a portion of the identifying information corresponding to content being provided on the second channel (Figures 5 and 7-8; ¶ [0051], ¶ [0055] and ¶ [0057]-[0058]).

Yamashita discloses a radio receiver 2 (Figures 4 and 16) is mounted on a car (¶ [0003]). Yamashita also discloses the radio receiver 2 sends to a server a request identifies a call sign of a broadcast station that broadcasts content on a channel (¶ [0096]-[0099]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the media playback device of Yong system to be installed in a vehicle and the media playback device sends the request identifies a call sign of a broadcast station as taught by Yamashita, so to provide a flexibility for system which can be used in mobile vehicles and provide an alternative way of sending request from requested channel information.

Regarding claim 2, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the content received on the first channel is audio content (taught by Yong; ¶ [0031]; and taught by Yamashita; ¶ [0054]).

Regarding claim 3, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the content received on the first channel is video content (Yong’s Figure 2A).



Regarding claim 6, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the preview request identifies a set of second channels that includes the second channel, and wherein the response includes respective identifying information corresponding to respective content being provided on each channel of the set of second channels (Yong’s Figures 2A, 4-5 and 8-10).

Regarding claim 7, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein the first channel is associated with a first genre, and wherein the method further comprises selecting the channels of the set of second channels based on the channels being associated with the first genre (taught by Yong; ¶ [0035]-[0036]).

Regarding claim 8, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 6. The combined system further discloses selecting the channels of the set of second channels based on the channels being programmed 

Regarding claim 9, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being provided on the second channel comprises a media unique identifier (Yong’s Figures 4 and 8).

Regarding claim 10, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being provided on the second channel comprises a track title, album title, and artist name (taught by Yong; ¶ [0032] and ¶ [0036]; and taught by Yamashita; Figure 17).

Regarding claim 11, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being provided on the second channel comprises a program identifier (taught by Yong; ¶ [0032] and ¶ [0054]).

Regarding claim 12, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the identifying information corresponding to the content being provided on the second 

Regarding claim 13, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein providing the at least a portion of the identifying information for display comprises providing the at least a portion of the identifying information for display on a user interface of the media playback device (Yong’s Figures 4 and 8; and taught by Yamashita; Figure 17).

Regarding claim 14, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the server maintains a database mapping a plurality of channels to identifying information corresponding to content being provided on the plurality of channels, and wherein the identifying information corresponding to the content being provided on the second channel is retrieved from the database (taught by Yong; Figure 1; ¶ [0023]-[0024] and ¶ [0030]-[0035]; and taught by Yamashita; ¶ [0129]-[0132]).

Regarding claim 15, Yong in view of Yamashita discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the response includes an advertisement, and wherein the method further comprises providing, by the media playback device for display, the advertisement (Yong’s Figures 7-8 and 10; and taught by Yamashita; Figure 17).

Regarding claim 16, all limitations of claim 16 are analyzed and rejected corresponding to claim 1.

Regarding claim 17, all limitations of claim 17 are analyzed and rejected corresponding to claim 5.

Regarding claim 18, all limitations of claim 18 are analyzed and rejected corresponding to claims 6 and 8.

Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 1.

Regarding claim 20, all limitations of claim 20 are analyzed and rejected corresponding to claims 2 and 5.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI L DUBASKY/Primary Examiner, Art Unit 2421